8:18-cv-00362-JMG-SMB Doc # 117 Filed: 09/01/21 Page 1 of 27 - Page ID # 1153




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

 MICHELLE ANDERSON, an individual,
 On Behalf of Herself and All Others                 Case No. 8:18-cv-00362-JMG-SMB
 Similarly Situated,

                        Plaintiff,                   DECLARATION OF PETER R.
                                                     KAHANA IN SUPPORT OF
 v.                                                  PLAINTIFF’S MOTION FOR FINAL
                                                     APPROVAL OF CLASS ACTION
 TRAVELEX INSURANCE SERVICES                         SETTLEMENT AND MOTION FOR
 INC. and TRANSAMERICA CASUALTY                      APPROVAL OF ATTORNEYS’ FEES,
 INSURANCE COMPANY,                                  REIMBURSEMENT OF EXPENSES,
                                                     AND PAYMENT OF SERVICE AWARD
                        Defendants.


       I, Peter R. Kahana, hereby declare under penalty of perjury pursuant to 28 U.S.C. § 1746

that the following is true and correct:

       1.      I am a member in good standing of the bar of the Commonwealth of Pennsylvania,

and I am admitted to this Court pro hac vice.

       2.      I respectfully submit this Declaration in support of Plaintiff’s Motion for Final

Approval of Class Action Settlement and Motion for Approval of Attorneys’ Fees, Expenses and

Service Award for Plaintiff. The following is based on my personal knowledge, and if called upon

to do so, I would competently testify thereto.

       3.      I am a Shareholder of Berger Montague PC (“Berger Montague”). Berger

Montague, along with our co-counsel in this matter, Evans Law Firm, and our Nebraska local




                                                 1
8:18-cv-00362-JMG-SMB Doc # 117 Filed: 09/01/21 Page 2 of 27 - Page ID # 1154




counsel, Burke Smith 1 (together, “Class Counsel” 2), are counsel for Plaintiff and the Settlement

Class in this Action.

       4.      Berger Montague represents plaintiffs in class action litigation in federal and state

courts and is one of the preeminent class action law firms in the United States. I have attached as

Exhibit 1 hereto a copy of Berger Montague’s firm resume, along with biographies of certain

attorneys involved in this Action. Berger Montague currently consists of approximately 60

attorneys who represent plaintiffs in class action and other complex litigation around the country.

Our firm’s Consumer Protection Department has extensive experience representing aggrieved

persons and entities in class action litigations. Berger Montague has played lead roles in major

class action cases for over 50 years, resulting in collective recoveries totaling many billions of

dollars for our firm’s clients and the classes they have represented.

       5.      I have an extensive background in class action litigation and have served as lead or

co-lead counsel in multiple class actions in federal courts across the country, including consumer

and insurance actions. My experience enabled my firm (and the other affiliated Class Counsel) to

efficiently and successfully prosecute the claims alleged on behalf of the Settlement Class.

       6.      Attached as Exhibit 2 is a true and correct copy of a Declaration executed by Ingrid

Evans of the Evans Law Firm, dated August 30, 2021 (“Evans Declaration”), which includes a

copy of that firm’s resume, along with information about that firm’s lodestar and the expenses on

behalf of the Settlement Class.




1
 See https://bankruptcy-lawyer-omaha.com/our-nebraska-bankruptcy-attorneys/.
2
 Capitalized terms not otherwise defined have the meaning set forth in the Parties’ Class Action
Settlement Agreement dated June 11, 2021 (the “Settlement Agreement” or “Settlement”) filed
previously with the Court. See Dkt. 108-2.
                                                 2
8:18-cv-00362-JMG-SMB Doc # 117 Filed: 09/01/21 Page 3 of 27 - Page ID # 1155




         7.      Practice in the area of class action and other complex litigation requires specialized

legal skills, knowledge, and experience, which I and other lawyers and professionals at Berger

Montague have accumulated over decades of practice and experience. Among many other things,

I, along with other Berger Montague attorneys, served as one of the class counsel law firms acting

on behalf of class plaintiffs in In Re the Exxon Valdez, Case No. A89-0095-CV (D. Alaska)

involving one of the largest oil spills in U.S. history, and I was a member of the trial team. In

connection with that work (securing a $287 million compensatory damage award and a $507.5

million punitive damage award), I was selected in 1995 to share (with other members of the trial

team) the Trial Lawyer of the Year Award given by the Public Justice Foundation. My other

experience in the capacity as lead or co-lead counsel in prior class actions, including insurance

related class actions, is detailed Exhibit 1. 3

                RELEVANT FACTUAL AND PROCEDURAL BACKGROUND

      A. This Case Concerns Defendants’ Failure to Refund Alleged Unearned Insurance
         Premiums on Travel Insurance Plans Purchased by Consumers
         8.      Plaintiff Michelle Anderson initiated this litigation some three and a half years ago

seeking damages arising from Travel Plans underwritten by Defendant Transamerica Casualty

Insurance Company (“Transamerica”) and marketed by Defendant Travelex Insurance Services

Inc. (“Travelex”) (together, “Defendants”). These plans contained both pre-departure insurance

benefits (such as payment for losses due to trip cancellation), and post-departure insurance benefits

(such as payment for losses due to trip interruption and baggage delay). Dkt. 1, Compl. ¶¶ 18, 33.

By the Travel Plans’ express terms, coverage for pre-departure losses takes effect when the plan

is purchased; whereas coverage for post-departure losses only becomes effective when the insured

trip actually begins. Id. ¶ 30. Defendants ceased selling the plans at issue in this case in 2017.


3
    See also https://bergermontague.com/attorneys/peter-r-kahana/.
                                                   3
8:18-cv-00362-JMG-SMB Doc # 117 Filed: 09/01/21 Page 4 of 27 - Page ID # 1156




        9.     Plaintiff purchased her Travel Plan from Defendants through the online travel

agency, Just Air Ticket. Id. ¶¶ 32-33. Plaintiff did not take her covered trip and filed a claim for

travel cancellation benefits, which was denied by Defendants for being outside the scope of such

coverage. Moreover, upon her subsequent demand, Defendants refused to provide her a partial

premium refund related to the post-departure benefits. Id. ¶¶ 37-39.

    B. Procedural History

        10.    Prior to filing this Action, Plaintiff and Class Counsel conducted an extensive

factual and legal investigation concerning, among other things, Defendants’ sales of Travel Plans

and the prospective claims to be asserted by Ms. Anderson and a proposed class of consumers who

were similarly situated.

        11.    Plaintiff initially filed this litigation in the Western District of New York on

December 5, 2017 (see W.D.N.Y. Case No. 1:17-cv-001274), because the address to send claims

under Defendants’ travel insurance plan was the “Travelex Claims Department” located in Niagara

Falls, New York. Dkt. 33 at 7.4 Defendants filed a motion to dismiss challenging personal

jurisdiction in New York and requesting, in the alternative, that the case be transferred to Arizona.

Id. at 7-8.

        12.    After conducting additional factual and legal research, Plaintiff and her counsel

voluntarily dismissed the action in New York and refiled in this Court on July 30, 2018, based on

Defendants ties to Nebraska. Id. at 8. 5


4
  Unless otherwise noted, all “Dkt.” References are to the docket filings in Anderson v. Travelex
Ins. Serv. Inc., Case No. 8:18-cv-00362-JMG-SMB (D. Neb.).
5
  Plaintiff’s local counsel in the New York litigation was Andreozzi Bluestein LLP. Attached as
Exhibit 3 is a true and correct copy of a Declaration executed by Randall Andreozzi of the
Andreozzi Bluestein LLP, dated August 31, 2021 (“Andreozzi Declaration”), which includes a
copy of that firm’s resume, along with data for that firm’s lodestar and the expenses that were
incurred in the prosecution of the New York litigation. Plaintiff determined to voluntarily dismiss

                                                 4
8:18-cv-00362-JMG-SMB Doc # 117 Filed: 09/01/21 Page 5 of 27 - Page ID # 1157




       13.     In the operative Complaint, Plaintiff alleges that Defendants’ policy of failing to

provide partial premium refunds was an unfair practice under the Nebraska Consumer Protection

Act and constituted unjust enrichment as they were obligated to return unearned premiums in

accord with long established insurance principles. Compl. ¶¶ 55-69. Defendants moved to dismiss

the Complaint under FED. R. CIV. P. 12(b)(6), arguing that Plaintiff’s unjust enrichment claim

should fail because the Parties’ relationship was governed by a contract. Dkt. 27. Defendants

likewise moved to dismiss Plaintiff’s claim under the Nebraska Consumer Protection Act, arguing

that she lacked statutory standing as a non-Nebraska resident to bring such a claim and had not

adequately alleged an unfair practice covered by the statute. Id. The Court denied Defendants’

motion, finding that Plaintiff had plausibly alleged claims for unjust enrichment and violation of

the Nebraska Consumer Protection Act. See Anderson v. Travelex Ins. Servs., Inc., No. 8:18-cv-

362, 2019 WL 1932763 (D. Neb. May 1, 2019). While Plaintiff prevailed on Defendants’ motion,

the Court noted that determining when the risk for post-departure coverage attached could “only

be sorted out after the defendants have answered the complaint and the parties have had a

reasonable opportunity for discovery.” Id. at 3.

   C. The Parties Conducted Significant Discovery

       14.      Following the Court’s denial of Defendants’ motion to dismiss on May 1, 2019,

the Parties commenced discovery, including serving interrogatories, and propounding

comprehensive requests for the production of relevant documents. Plaintiff also retained an




the New York litigation and refile in Nebraska federal court, in lieu of seeking a venue transfer
under either 28 U.S.C. § 1404 or § 1406, to avoid potentially wasteful motion practice and delay.
Moreover, the motion to dismiss filed by Defendants in the New York litigation provided new
factual support regarding Defendants’ jurisdictional ties that justified bringing suit in the District
of Nebraska.
                                                   5
8:18-cv-00362-JMG-SMB Doc # 117 Filed: 09/01/21 Page 6 of 27 - Page ID # 1158




actuarial consultant, Charles DeWeese, FSA, MAAA, 6 to review Defendants’ documents, assist

in proffering expert opinions as warranted to support Plaintiff’s theories of liability, and help

develop a class-wide damages model.

       15.     After Defendants initially responded, and objected, to Plaintiff’s written discovery

requests, Plaintiff and Defendants engaged in extensive meet and confer discussions to resolve

related discovery disputes, to (if possible) avoid unnecessary motion practice. As discussed, later,

Plaintiff and Defendants were not able to resolve all discovery issues without Court intervention.

See Dkts. 59-62.

       16.     Plaintiff received and reviewed thousands of pages that were produced by each of

the Defendants. Collectively, during this litigation (including in connection with mediation),

Defendants produced approximately 20,000 pages of documents. Among other things, the

documents produced included Defendants’ various Travel Plans and records of rate filings, and

other materials. Defendants also provided Plaintiff with additional relevant information in

connection with mediation. See paragraph 18, infra.

       17.     During discovery, Defendants objected to providing information regarding any of

their travel protection plans other than plans sold through Just Air Ticket. Defendants moved to

dismiss for lack of subject matter jurisdiction under FED. R. CIV. P. 12(b)(1) for claims of putative

class members who bought plans other than through Just Air Ticket, arguing that Plaintiff lacked




6
  As is summarized in a confidential report prepared for mediation and shared with Defendants,
Mr. DeWeese is a fellow in the Society of Actuaries and a Member of the American Academy of
Actuaries. He is the President of DeWeese Consulting, Inc., an actuarial consulting firm he
founded in 1990. Prior to that, he was employed as an actuary by Connecticut General Life
Insurance Company (now part of CIGNA) and by Tillinghast, a Towers Perrin Company (now part
of Willis Towers Watson). His consulting practice focuses on the review of rate filing for a state
regulatory agency, pricing and valuation of liabilities for a dental and vision insurance entity, and
litigation support services, including expert testimony on a range of actuarial subjects.
                                                 6
8:18-cv-00362-JMG-SMB Doc # 117 Filed: 09/01/21 Page 7 of 27 - Page ID # 1159




“Article III standing to pursue class claims with respect to products she did not purchase.” Dkt. 66

at 3. In connection with this second motion to dismiss in the Nebraska litigation, Defendants

submitted a declaration from Travelex Senior Vice President of Risk and Compliance Sally

Dunlap. Plaintiff deposed Ms. Dunlap in connection with responding to Defendants’ motion. Dkt.

67, 76-1. The Court denied Defendants’ motion finding that “there is an absence of evidence

suggesting that the plaintiff’s claim and alleged injury is so different from the possible claims and

injuries of putative class members, such that the exception to the general standing requirement for

class actions should not apply.” Anderson v. Travelex Ins. Servs., Inc., No. 8:18-cv-362, 2020 WL

1323489, at *4 (D. Neb. Mar. 20, 2020). Defendants then moved to certify for interlocutory appeal

the denial of their motion, which the Court also denied following full briefing by the Parties.

Anderson v. Travelex Ins. Servs., Inc., No. 8:18-cv-362, 2020 WL 2909980 (D. Neb. June 3, 2020).

       18.     Thereafter, the Parties agreed to mediate this case. Prior to mediation, the Parties

negotiated with Defendants to produce further discovery in the form of additional documents and

supplemental interrogatory responses relating to the Travel Plans, including, (e.g.), rate filings and

documents setting forth the premiums collected. Plaintiff also requested her previously retained

consultant to prepare an expert report in support of Plaintiff’s mediation position.

       19.     Mr. DeWeese’s work of necessity included: a) an analysis of the standard insurance

principles and prevailing insurance practice that refunds should be provided to customers for the

unused portion of insurance coverage, such as where consumers bought travel insurance with a

variety of post-departure benefits and trip was cancelled; and b) a determination of the portion of

premium that relates to post-departure benefits based on Defendants’ own rate manual, which

builds up the premium based on the cost of each specific benefit, whether pre-departure or post-

departure.



                                                  7
8:18-cv-00362-JMG-SMB Doc # 117 Filed: 09/01/21 Page 8 of 27 - Page ID # 1160




        20.    Among other things, Mr. DeWeese estimated approximately between 26.35% and

29.27% of the total aggregate premium charged for Defendants’ Travel Plans could be attributed

to post-departure benefits.

        21.    While Plaintiff’s theory of post-departure liability is predicated on well-established

insurance principles that premium can be recovered by an insured (and needs to be refunded by an

insurer) for any risk of loss never assumed, there was no existing legal precedent for her attempt

to apply these principles in the specific setting of trip cancellation insurance and the travel

insurance industry’s sale of packages of bundled trip-related benefits. Subsequent to Plaintiff’s

commencement of this litigation, litigation has been filed in other courts (in the context of trip

cancellations due to COVID-19) which also addresses the legal question of whether insurers who

are paid travel insurance premiums must refund the portion allocable to post-departure benefits in

the circumstance where insured travel is cancelled. Defense motions to dismiss and for judgment

on the pleadings have been denied in two of those cases. See, e.g., Haas v. Travelex and Berkshire

Hathaway Specialty Ins. Co., 2021 WL 3682309 at *5 (C.D. Cal. Aug. 19, 2021) (discussing this

Court’s decision at 2019 WL 1932763, and stating that “[t]he district court in Anderson reached

the same conclusion on a very similar set of facts”); and, Gordon v. Arch Ins. Co., No. 21-cv-1911,

2021 WL 2186392, at *3 (E.D. Pa. May 28, 2021) (sustaining unjust enrichment claim: “Plaintiffs

argue that unjust enrichment is properly pleaded as an alternative theory of liability, but

additionally argue that where a premium was not earned by exposure to any risk, there is a lack of

consideration calling the validity of the contract into question, creating a pathway to equitable

relief. In support of this theory, Plaintiff contends that the duty of insurers to return unearned

premiums is ‘contractual or quasi-contractual in nature’ and cites several insurance treatises to that

effect.”).



                                                  8
8:18-cv-00362-JMG-SMB Doc # 117 Filed: 09/01/21 Page 9 of 27 - Page ID # 1161




          22.     In addition, Plaintiff had to address, and succeed upon, Defendants’ second motion

to dismiss pursuant to FED. R. CIV. P. 12 (b)(l), challenging Plaintiff’s standing with respect to

travel insurance plans that were not the specific kind of plan that was purchased by the Plaintiff

(which in effect was intended by Defendants to limit the prospective class of potential similarly

situated individuals to only those who had purchased a Just Air Ticket plan). Dkt. 65.

          23.     While Defendants have agreed to resolve the litigation through the Settlement, they

disagree with Plaintiff’s position on the merits of the claims asserted in this case and have advanced

many defenses. Among other things, Defendants: contest that the insurance provided through their

Travel Plans are legally divisible (arguing that it is not); argue that all risk (including for post-

departure benefits) attached at the time of purchase of the Travel Plans; argue that Plaintiff’s unjust

enrichment claims are barred because a contract exists between the Parties (purportedly covering

the subject matter of this action); and, otherwise deny that their refund practices violated any laws,

or were unjust.

          24.     In summary, through all the formal, and informal fact discovery, expert analysis

and motion practice conducted, the Parties gained significant knowledge of the strengths and

weaknesses of the claims and defenses both as to class certification and as to the merits of the

claims.

   D. The Mediation Process Resulted in This Settlement

          25.     On November 11, 2020, the Parties attended via Zoom an all-day mediation session

with Rodney Max. Dkt. 96 at ¶ 5. Prior to the mediation, the Parties exchanged detailed mediation

statements and Plaintiff provided Defendants with a copy of the report prepared by Mr. DeWeese

for the purposes of mediation. The Parties did not resolve the matter at the first mediation, but

discussions were productive. Dkt. 96 at ¶ 6. The Parties continued to exchange settlement



                                                   9
8:18-cv-00362-JMG-SMB Doc # 117 Filed: 09/01/21 Page 10 of 27 - Page ID # 1162




correspondence and reconvened for a second mediation with Rodney Max on March 4, 2021. Dkt.

99 at ¶ 4. Only after a second full day of hotly contested mediation did the Parties reach an

agreement in principle to resolve this matter. Over the course of the next three months, the Parties

negotiated the details of the Settlement Agreement, and on June 11, 2021, Plaintiff filed her

Unopposed Motion for Preliminary Approval of Class action Settlement. Dkt. 108.

                             THE SETTLEMENT AGREEMENT

    A. The Settlement Class

       26.     The Settlement Class in the Settlement is defined as:

       All persons in the United States who have been identified by Defendants as insured
       under a Travel Plan purchased within the Class Period, and for whom a claim for
       trip cancellation benefits was initiated under the Travel Plan…. Excluded from the
       Settlement Class are: (i) all persons who previously received a refund of premium
       from the Defendants for any Travel Plan(s) at issue in the Litigation; (ii) all persons
       who previously entered into a written agreement with the Defendants releasing all
       claims related to a Travel Plan(s) at issue in the Litigation; (iii) all insureds for
       whom no premium was charged under a Travel Plan; and (iv) all persons who
       during the Class Period were officers, directors, or employees of either of the
       Defendants.

SA ¶ A.36. The Class Period is defined as January 1, 2014 to December 31, 2017 (SA ¶ A.4), as

Defendants ceased selling the plans at issue in 2017. See also Dkt. 109 at 3 (¶ 3), Memorandum

and Order Certifying Settlement Class, Preliminarily Approving Class-Action Settlement, and

Approving Form and Manner of Notice. 7

       27.     The Settlement Class is narrower than the putative class pled in the Complaint,

inasmuch as the Settlement Class consists only of people who, based on Defendants’ records,



7
  As restated by the Court, “For settlement purposes only, this action may be maintained as a class
action on behalf of all persons in the United States who have been identified by the defendants as
insured under a Travel Plan purchased from January 1, 2014 to December 31, 2017, and for whom
a claim for trip cancellation benefits was initiated under the Travel Plan.” Id. (also reciting all
exclusions from the Settlement Class).


                                                 10
8:18-cv-00362-JMG-SMB Doc # 117 Filed: 09/01/21 Page 11 of 27 - Page ID # 1163




initiated a coverage claim in connection with a cancelled trip that was never commenced. Compare

Compl. ¶ 43 with SA ¶ A.36. Here, the total number of Settlement Class members identified by

the Settlement Administrator is 96,382. Id.8 Notably, the Settlement only releases the claims of

Settlement Class Members and related persons identified in the Release. SA ¶ F.1.

       B. The Settlement Provides Significant Compensation to the Settlement Class

       28.     The Settlement provides for Defendants to pay a non-reversionary Gross Settlement

Fund of $3,237,500 from which payments to Settlement Class Members will be made. SA ¶ C.1.

After deductions for Court-approved attorney fees, litigation expenses, settlement administration

costs, and a service award, the Net Settlement Fund will be divided among Settlement Class

Members pro rata based on the amount of premium paid to insure that Settlement Class Member

under their applicable Travel Plan, SA ¶ C.3, unless a Settlement Class Member would receive a

payment of less than $5.00, in which event the payment will be increased until the payment reaches

$5.00. Id. Based on analysis of available data about Settlement Class Members, Plaintiff estimates

that Settlement Class Members will receive 7.5-10% of their premium paid, which represents about

25%-35% of the disputed premium amount paid for post-departure benefits. 9

       29.     Significantly, the Settlement does not require Settlement Class members to file a

claim form in order to receive payment. Under the terms of the Settlement Agreement, the

Settlement Administrator will send the appropriate Settlement Payment by check to every



8
  As of the time of the filing of Plaintiff’s Unopposed Motion for Preliminary Approval of Class
Settlement, the Parties had identified 105,284 potential settlement class members. Dkt. 108-1 at 5.
9
  For instance, if Settlement Payments are 7.5% of the total premium paid by Settlement Class
Members for their travel plans, and assuming 29.27% is the portion of the total premium
attributable to post-departure benefits (as was the high-end of the range estimated by Plaintiff’s
expert), the Settlement Payment would represent 25.6% (7.5/29.27) of the amount in dispute. Of
course, the final settlement payment amounts will depend on if the Fee Motion is granted, how
many Settlement Class members cash their check, and relatedly if a second distribution of the
Residual Settlement Fund takes place.
                                                11
8:18-cv-00362-JMG-SMB Doc # 117 Filed: 09/01/21 Page 12 of 27 - Page ID # 1164




Settlement Class Member for whom a mailing address has been provided, except that a check will

not be sent to any Settlement Class member whose Postcard Notice is returned as undeliverable,

and for whom no forwarding address has been found by the Settlement Administrator, and for

whom no other address is provided by the Settlement Class Member prior to the Effective Date of

the Settlement. SA ¶ C.4. If a Settlement Class member timely requests to be excluded from the

Settlement, that Settlement Class member will also not receive a payment. SA ¶ E.1. Additionally,

in lieu of receiving a check, the Settlement Administrator has (and will continue) to provide

Settlement Class Members as part of the Notice Plan with the option of receiving payment via

electronic means, including Paypal, Venmo, or other reasonable and valid means made available

by the Settlement Administrator. SA ¶ C.4. Settlement Class Members shall have a full 180 days

to cash their checks. SA ¶ C.5.

        30.     If a portion of the Net Settlement Fund remains following the distribution by the

Settlement Administrator to Settlement Class Members of their payments and the Check Cashing

Deadline, then such remaining funds will be distributed to a cy pres recipient to be proposed by

the Parties subject to the Court’s approval. SA ¶ C.6. If the amount remaining is of such an amount

that in the discretion of Lead Counsel and the Settlement Administrator it is feasible that such

monies should be redistributed, then Lead Counsel may petition the Court for an Order to distribute

the remaining Net Settlement Fund to those Settlement Class Members (rather than making a cy

pres distribution). Id.

        31.     In exchange for Defendants’ payment of the Settlement Amount, Settlement Class

Members (and related persons identified in the Release) will release all claims which were asserted

or could have been asserted in the case concerning Defendants’ alleged liability to pay partial

refunds of premium paid by policyholders for post-departure benefits when their insured travel is



                                                12
8:18-cv-00362-JMG-SMB Doc # 117 Filed: 09/01/21 Page 13 of 27 - Page ID # 1165




cancelled (as described in the Settlement). SA ¶ F.1. Significantly, the Release will exclude

pending or as yet unfiled policyholder claims for trip cancellation benefits under the Travel Plans.

Id.

                       COURT APPROVAL OF THE SETTLEMENT

       32.      By Order entered on June 16, 2021 (Dkt. 109), the Court preliminarily approved

the Settlement under FED. R. CIV. P. 23(e)(1)(B), that Plaintiff has made a sufficient showing that

it will “likely be able to” meet FED. R. CIV. P. 23(e)(2) and certification of the Settlement Class

under FED. R. CIV. P. 23(a) and (b)(3).

       33.     The Court also appointed Plaintiff Michelle Anderson as the class representative of

the Settlement Class, and appointed Shanon J. Carson, Peter R. Kahana, Lane L. Vines, Y. Michael

Twersky, and John G. Albanese of Berger Montague PC as settlement class counsel. Id.

       34.     The Court also approved the Notice of Settlement and Claim Form attached as

exhibits to the Settlement Agreement. The Court appointed Angeion Group, LLC (“Angeion”) as

the Settlement Administrator, and directed that Notice be given to the Settlement Class in accord

with the Court’s Preliminary Order.

       35.     The Court scheduled a Final Approval Hearing to be held on September 22, 2021,

to determine: whether the Settlement should receive final approval because it is fair, reasonable

and adequate; whether an order and judgment should be entered dismissing the claims of the

Settlement Class members and bringing the litigation of those claims to a conclusion; and other

settlement-related matters, including the consideration of Plaintiff’s Motion for Attorneys’ Fees,

Costs, and Service Award.

       36.      The Preliminary Approval Order directed Plaintiff to file a motion for final

approval of the Settlement by September 1, 2021, and a motion for attorneys’ fees, costs, a service



                                                13
8:18-cv-00362-JMG-SMB Doc # 117 Filed: 09/01/21 Page 14 of 27 - Page ID # 1166




award for Plaintiff by September 8, 2021. Dkt. 109 at 9 (¶¶ 21, 22). In order to coordinate

Plaintiff’s filings, Plaintiff is filing both motions together on September 1, 2021, along with instant

Declaration. 10

                     THE SETTLEMENT ADMINISTRATOR PROVIDED
                       DUE PROCESS NOTICE AND CAFA NOTICE
       37.        Angeion was retained by the Parties and appointed by the Court to serve as the

Settlement Administrator in this litigation (Dkt. 109, Preliminary Approval Order at ¶ 6). Among

other things, Angeion was tasked to provide notice to Settlement Class members; respond to

Settlement Class member inquiries; and perform other duties as specified in the Settlement

Agreement and by the directives of the Court, including but not limited to the Court’s Order

entered on June 16, 2021 (Dkt. 109), granting preliminary approval of the Settlement. The Court

directed Angeion to issue the approved Notice of the Settlement, including using direct mail and

email, by July 19, 2021 (Dkt. 112). 11 Pursuant to the Court’s Preliminary Approval Order,

Defendants advanced the estimated cost of providing the Notice, and Angeion successfully

implemented the Notice Plan set out in the Settlement. As set forth in the Devery Declaration,

Direct Notice by mail and/or email was disseminated to over 93% of the Settlement Class of 96,382

Settlement Class members identified from Defendants’ records, and notice was also published on

the Settlement Administrator’s website. See Devery Declaration.




10
   Following the filing of these motions and supporting papers, the Settlement Administrator will
also promptly post the filed fee motion on the Settlement Website. SA ¶ C.9. In other words,
members of the Settlement Class will be able to fully examine this motion before deciding whether
to opt-out, or object, by the September 14, 2021 deadline set by the Court in accordance with the
preliminarily approved Settlement Agreement. Dkt. 109 at ¶ 11.
11
   See Declaration of Brian Devery of Angeion Group, LLC Regarding Implementation of Notice,
dated August 31, 2021 (“Devery Decl.”), at ¶ 5. A true and correct copy of the Devery Decl. is
attached hereto as Exhibit 4.
                                                  14
8:18-cv-00362-JMG-SMB Doc # 117 Filed: 09/01/21 Page 15 of 27 - Page ID # 1167




       38.     On June 21, 2021, pursuant to the Class Action Fairness Act, 28 U.S.C. § 1715

(“CAFA”), Angeion, on behalf of the Defendants, caused notice of the Settlement and related

materials (collectively, “CAFA Notice”) to be sent to the Attorney General of the United States,

the Attorneys General of all U.S. states and territories, and/or insurance commissioners or other

state level departments responsible for insurance regulations of the states and the District of

Columbia. Devery Decl. at ¶ 6. Accord Dtk. No. 109 at 8 (¶ 18); SA ¶ D.3.e.

       39.     On or about June 24, 2021, Angeion received from the Defendants multiple Excel

spreadsheets containing contact information for Settlement Class members to whom the Court-

approved Notice of the Settlement to be sent. Devery Decl. at ¶ 7. Accord SA ¶ D.3.a. Angeion

then combined all of the contact information provided to establish the Class List. Devery Decl. at

¶ 7. Angeion reviewed the spreadsheet data to identify and remove duplicate records, which

resulted in a Class List that totals 96,382 Settlement Class members. Id. Of these Settlement Class

members: 4,116 records did not contain a valid mailing address or email address; 663 contained a

valid email address only; 67,737 contained only a mailing address; and 23,866 contained both a

mailing address and a valid email address. Id.

       40.     On or about July 15, 2021, Angeion caused all records on the Class List with an

email address to be subjected to an email verification process whereby common errors and typos

are corrected and the email is verified with the hosting email system. Devery Decl. at ¶ 8. After

the completion of the verification process, 24,529 emails were determined to be valid. Id.

       41.     On July 16, 2021, Angeion caused the Court-approved Email Notice to be sent via

email to the 24,529 records on the Class List that contained a valid email address. Devery Decl. at

¶ 9. Accord SA ¶ D.3.b.




                                                 15
8:18-cv-00362-JMG-SMB Doc # 117 Filed: 09/01/21 Page 16 of 27 - Page ID # 1168




           42.   On or about July 16, 2021, Angeion caused all Settlement Class member address

data to be updated utilizing the NCOA database, which provides updated addresses for all

individuals who have moved during the previous four years and filed a change of address with the

United States Postal Service (“USPS”). Devery Decl. at ¶ 10.

           43.   On July 17, 2021, Angeion caused the Class Mailed Notice to be sent via first-class

mail to 91,603 Settlement Class members with a mailing address. Devery Decl. at ¶ 11. Accord

SA ¶ D.3.b.

           44.   During the period from the initial notice through August 30, 2021, Angeion

received notification from the USPS of 1,446 Notices with updated addresses. The USPS

forwarded these Notices to the updated addresses and Angeion updated its database records

accordingly. Devery Decl. at ¶ 12.

           45.   During the period from the initial notice through August 30, 2021, a total of 7,883

Notices were returned to Angeion by the USPS without forwarding addresses. Angeion conducted

skip traces utilizing Lexis Nexis, a nationally recognized address search firm. Devery Decl. at ¶ 13.

           46.   New addresses were identified for 5,228 of the undeliverable notices that were skip

traced. The Class List and database were updated with the new address information and a Notice

was re-mailed to these 5,288 Settlement Class members. Devery Decl. at ¶14. As of August 30,

2021, none of these Notices were returned to Angeion by the USPS as undeliverable. Devery Decl.

at ¶ 15.

           47.   On July 16, 2021, Angeion established the following website devoted to the

Settlement: www.TravelPlanSettlement.com (“Settlement Website”). Devery Decl. at ¶16. 12


12
  The Settlement Website contains an online portal whereby Settlement Class members may log
in using the Claim Number and Confirmation code provided to them on their respective Notices
to update their address information as well as select an alternative method of payment other than

                                                 16
8:18-cv-00362-JMG-SMB Doc # 117 Filed: 09/01/21 Page 17 of 27 - Page ID # 1169




Accord S.A. ¶ D.3.c. On that same day, Angeion also established a dedicated toll-free hotline for

this Settlement to further apprise Settlement Class members of their rights and options under the

Settlement. Devery Decl. at ¶17.13 Accord S.A. ¶ D.3.d.

       48.     The deadline to postmark exclusion requests or to file an objection to the

Settlement is September 14, 2021. Dkt. 109 at 5 (¶ 11). As of August 30, 2021, Angeion has not

received any objections to the Settlement and has received only one written request for exclusion

from the Settlement Class. Devery Decl. at ¶ 18 (attaching redacted copy of the exclusion request).

       49.     Angeion will continue to accept and process exclusion requests and objections, and

shall inform the Parties if any additional exclusions or objections are received. Devery Decl. at

¶ 19. Angeion will also continue to accept address updates and form of payment selections from

Settlement Class members, as well as reply to any inquiries they may have. Angeion will also

continue to keep the Parties apprised of any additional exclusion requests or objections received,

and any documentation that is received or postmarked after the deadline date. Devery Decl. at ¶ 20.

       50.     Following an Order from the Court that provides final approval of the Settlement,

and following the Effective Date of the Settlement, Angeion will cause the distribution of the

Settlement funds in accord with the terms of the Settlement Agreement and the directives and

Orders of the Court. Devery Decl. at ¶ 21.




check should they chose to do so. The Settlement Website also contains general information about
the Settlement Agreement, documents filed with the Court, and important dates and deadlines
pertinent to the Settlement in this litigation. The Settlement Website also has a “Contact Us” page
whereby Settlement Class members can contact Angeion via email to update their address or
submit additional questions regarding the Settlement. Additionally, a copy of the Settlement Class
Notice and other important documents are available on the Settlement Website.
13
   The toll-free hotline utilizes an interactive voice response (“IVR”) system to provide Class
Members with responses to frequently asked questions and provide essential information regarding
the Settlement. This hotline is accessible 24 hours a day, seven days a week.
                                                17
8:18-cv-00362-JMG-SMB Doc # 117 Filed: 09/01/21 Page 18 of 27 - Page ID # 1170




       51.     Based on the Notice Plan and other administrative services contemplated by the

Parties’ Settlement Agreement, Angeion prepared a detailed estimate of Angeion’s costs for the

services to be provided, which were calculated as not exceeding $199,500. Dkt. 108-3 at ¶ 24.

Angeion’s estimate of costs to complete remains unchanged. Devery Decl. at ¶ 22. I have reviewed

Angeion’s work and cost estimate, and deem the work performed and the cost estimate (capped at

$199,500) to be reasonable.

                THE SETTLEMENT ALLOWS FOR ATTORNEYS’ FEES,
                   COSTS AND SERVICE AWARD FOR PLAINTIFF
       52.      The Settlement allows Plaintiff to petition for attorneys’ fees not to exceed one-

third of the Settlement Amount, Litigation Expenses not to exceed $75,000, and a service award

for Plaintiff Michelle Anderson not to exceed $6,500. SA ¶¶ C.7, C.8. Defendants’ agreement not

to oppose Class Counsel’s attorneys’ fees and reasonable expenses identified herein, and Plaintiff’s

Service Award, were obtained only after the material terms for the relief to the Settlement Class

were agreed upon. SA ¶ C.8. The Notice Plan disclosed to members of the Settlement Class that

any attorneys’ fees and expenses, service award to Plaintiff, and notice and administration costs

will come from the Settlement Amount (upon approval by the Court). See, supra.

       53.     Most significantly, the Settlement Administrator has not received any objections to

the Settlement and has received only one written request for exclusion from the Settlement Class.

                              PLAINTIFF’S COUNSEL’S LODESTAR

       54.     Plaintiff’s Counsel spent significant time and resources in reaching this Settlement.

       55.     I have reviewed the billing records maintained in this case by Berger Montague and

believe the amount of time billed to specific tasks, and the amount spent on the case overall by

Berger Montague, is reasonable and not excessive in light of the complexity and uniqueness of the

case and the results achieved. As of August 18, 2021, the total number of recorded hours recorded


                                                18
8:18-cv-00362-JMG-SMB Doc # 117 Filed: 09/01/21 Page 19 of 27 - Page ID # 1171




on this litigation by Berger Montague is 1,340.2 hours, and the lodestar amount for attorney and

professional support staff time, based on the firm’s current rates, is $822,647.00. A breakdown of

Berger Montague’s lodestar is reflected below, using the hourly rates that are usual and

customarily charged in all of our cases:

           Name                 Title                      Hours        Rate         Lodestar
Shanon J. Carson, Esq.          Managing Shareholder          74.7     $830.00        $62,001.00
Peter R. Kahana, Esq.           Shareholder                  296.4     $830.00       $246,012.00
Lane L. Vines, Esq.             Senior Counsel               310.8     $630.00       $195,804.00
Y. Michael Twersky, Esq.        Associate                    211.5     $530.00       $112,095.00
John G. Albanese, Esq.          Associate                    312.9     $520.00       $162,708.00
Ariana B. Kiener, Esq.          Associate                      9.0     $430.00         $3,870.00
Elizabeth W. Peterson, Esq.     Associate                     14.2     $400.00         $5,680.00
Ruben Green                     Paralegal                      8.0     $330.00         $2,640.00
Rachel Gebo                     Paralegal                     24.8     $310.00         $7,688.00
Mai Xiong                       Paralegal                     77.9     $310.00        $24,149.00
   TOTAL                                                   1,340.2                   $822,647.00


       56.      Due to the amount of potentially privileged, and work product protected,

information contained in Berger Montague’s actual hourly billing records, those detailed records

are not attached here, but can readily be provided for this Court’s in camera review should the

Court wish to review them.

       57.     The hourly rates for the attorneys and professional staff are the same as have been

submitted by Berger Montague in other recent class actions to federal courts that have approved

Berger Montague’s applications for attorneys’ fees and expenses. See also, e.g., Klug v. Watts

Regul. Co., No. 8:15-cv-61, 2017 WL 1373857, at *2 (D. Neb. Apr. 13, 2017) (approving rates of

professional from Berger Montague and other counsel; finding that “[t]he hourly rates for the

partners, associates and professional staff who worked on the litigation are in line with the rates of

attorneys with similar expertise and experience would charge in non-contingent matters; Sharp v.

                                                 19
8:18-cv-00362-JMG-SMB Doc # 117 Filed: 09/01/21 Page 20 of 27 - Page ID # 1172




Watts Regul. Co., No. 8:16-cv-200, 2017 WL 1373860, at *2 (D. Neb. Apr. 13, 2017) (same);

South Peninsula Hospital v. Xerox State Healthcare, LLC, No. 3:15-cv-00177-JMK, slip op. at

Dkt. No. 251 (D. Alaska Mar. 16, 2021) (accord).

       58.      As detailed in the attached Evans Declaration (Ex. 2 at ¶ 9), Evans Law Firm’s

current lodestar is $99,691.50, based on 217.5 hours. As detailed in the attached Andreozzi

Declaration (Ex. 3 at ¶ 7), Andreozzi Bluestein LLP’s lodestar is $10,463.50, based on 36.4 hours.

In addition, Plaintiff’s local counsel in Nebraska spent two hours in connection with finalizing and

filing the Complaint in this Action; Burke Smith Law’s current lodestar is $550.

       59.      Accordingly, the total current lodestars of Plaintiff’s Counsel in the prosecution of

this case are as follows:

                       Firm                              Total Hours          Total Lodestar
             Berger Montague                                     1,340.2           $822,647.00
             Evans Law Firm                                        217.5             $99,691.50
             Andreozzi Bluestein LLP                                36.4             $10,463.50
             Burke Smith Law                                         2.0                $550.00
               TOTAL                                             1,596.1           $933,352.00

As combined, the total number of hours expended by Plaintiff’s Counsel is 1,596.1 hours, and the

total lodestar is $933,352.00.

       60.      As settlement administration is ongoing, and additional submissions concerning

the Settlement approval process are possible, based on my experience in previous class action

cases, I estimate the actual lodestar of Plaintiff’s Counsel could likely increase by more than

$20,000 by the time of Settlement distribution. Such additional work may be expected to include

overseeing the work of the Settlement Administrator, addressing (if any) unresolved objections,

communicating with Settlement Class members, drafting supplemental filings for the Court, and

attending the Final Approval Hearing scheduled for September 22, 2021. The proposed attorneys’


                                                 20
8:18-cv-00362-JMG-SMB Doc # 117 Filed: 09/01/21 Page 21 of 27 - Page ID # 1173




fee award of $1,079,166.67, represents a very modest multiplier of approximately 1.16 relative to

Plaintiff’s Counsel’s actual, current lodestar. This multiplier will only decrease when taking into

account the future work that Plaintiff’s Counsel must perform to bring this case to a successful

resolution, including supervising the Settlement Administrator in claims administration and

overseeing the distribution of the Net Settlement Fund, among other things.

                             SUMMARY OF WORK PERFORMED

        61.     I, and the other attorneys under my supervision at Berger Montague, oversaw and

reviewed the work performed by attorneys and other professionals throughout this litigation.

        62.     I was involved with initially developing the case at this firm, including through

extensive factual and legal research, beginning in the fall of 2016. I then managed and/or

participated directly throughout this litigation, including: drafting of the detailed initial complaints;

preparation of the briefs in opposition to Defendants’ two motions to dismiss and motion seeking

to certify for interlocutory appeal the Court’s denial of Defendants’ second motion to dismiss;

review of approximately 20,000 pages of documents received in formal and mediation discovery,

as well as extensive factual material amassed by Berger Montague’s own informal discovery efforts

and investigation (many of which documents were of a technical nature related to regulatory

filings); retention of and extensive consultation with Plaintiff’s expert, Charles DeWeese; interview

and consultation with lead Plaintiff Michelle Anderson; preparation of Plaintiff’s mediation

statement and related exhibits used in ADR; and generation of status reports to the Court and

Plaintiff, as well as numerous other legal and factual analyses relevant to the investigation,

prosecution, discovery, mediation and settlement of this litigation. I also managed preparation of

Plaintiff’s written discovery requests propounded on Defendants during the discovery phase,

including planning for the potential deposition examination of the Parties. I was also a primary



                                                   21
8:18-cv-00362-JMG-SMB Doc # 117 Filed: 09/01/21 Page 22 of 27 - Page ID # 1174




participant (along with Mr. Carson and others from my firm) in the mediation and settlement of this

case. I am currently involved, along with other attorneys at Berger Montague who have been

assigned to prosecuting this case, in overseeing the settlement administration process and will

hereafter be involved in seeking the Court’s final approval of the Settlement so that the Net

Settlement Fund may be distributed to Settlement Class Members as the Court may so approve.

Throughout this litigation, I have been a primary contact for communication and coordination with

Plaintiff, Plaintiff’s co-counsel, and Plaintiff’s expert, Mr. DeWeese.

          63.   Below, I provide a summary description of the work performed by each of the

attorneys and professional staff members at Berger Montague who billed over five hours on this

matter.

          64.   Shanon Carson, Co-Chair of the Consumer Protection Department and a Managing

Shareholder at Berger Montague, prepared for the ADR process, led the mediation and negotiating

sessions that led to the Settlement, managed the briefing in support of the preliminary approval of

the Settlement, and is currently assisting in overseeing the Settlement Administration process that

was approved by the Court.

          65.   John Albanese, an Associate, participated throughout this litigation, including

drafting and editing motions, briefs, mediation statements and discovery; conducting legal and

factual research; working with Mr. DeWeese in the development of his expert report; conducting

the deposition of Travelex Senior VP Risk and Compliance Sally Dunlap; attending Court

conferences and mediations; assisting in the mediation that led to the Settlement; communicating

with the named Plaintiff; and coordinating discovery and settlement negotiations with co-counsel.

Mr. Albanese had a primary role in the day-to-day conduct of the prosecution and discovery of this

litigation.



                                                 22
8:18-cv-00362-JMG-SMB Doc # 117 Filed: 09/01/21 Page 23 of 27 - Page ID # 1175




       66.       Lane Vines and Y. Michael Twersky, a Senior Counsel and an Associate,

respectively, also participated throughout this litigation, including drafting and editing motions,

briefs, mediation statements and discovery; conducting legal and factual research; propounding and

responding to written discovery; reviewing documents and discovery responses received from

Defendants; working with Mr. DeWeese in the development of his expert report; attending Court

conferences and mediations; assisting in the mediation that led to the Settlement; communicating

with the named Plaintiff; and coordinating with co-counsel, Defendants’ counsel and the Settlement

Administrator.

       67.       Attorney Elizabeth W. Peterson assisted in the litigation by conducting legal

research regarding state law claims in connection with Defendants’ first motion to dismiss; and

attorney Ariana B. Kiener conducted legal research in connection with Defendants’ second motion

to dismiss challenging Plaintiff’s standing with respect to travel insurance plans that were not the

specific kind of plan that was purchased by the Plaintiff.

       68.       Paralegals Ruben Green, Mai Xiong assisted in editing, proofing and cite-checking

briefs and other documents filed in this case, and also participated in organizational tasks and

assisted in the preparation of pretrial filings. Ms. Gebo assisted conducting factual investigations

and communications with potential class members.

       69.       All of the work described above was to the best of my knowledge reasonable and

necessary to the prosecution and settlement of this factually and legally novel case involving the

component mix of travel insurance products, and the sale and regulation of those products.

Through their comprehensive evaluation of the facts and law, as set forth above, and through their

persistence, perseverance and determination over the past years, Plaintiff’s Counsel was able to

settle this case for a substantial sum (given the risks presented to a favorable outcome).



                                                 23
8:18-cv-00362-JMG-SMB Doc # 117 Filed: 09/01/21 Page 24 of 27 - Page ID # 1176




       70.     Plaintiff’s Counsel assumed a very real risk in taking on this contingent fee class

action. Plaintiff’s Counsel took the case on a contingency basis and has more than demonstrated

that they were prepared to invest time, effort, and money over a period of years with absolutely no

guarantee of any recovery. Contingent litigation on an individual basis is often based on 35% to

40% contingent fee. If this Action had proceeded through trial, and possibly an appeal, and Plaintiff

was ultimately found to be unsuccessful in its claims, Plaintiff’s Counsel would not be entitled to

recover any attorneys’ fees or costs.

                           PLAINTIFF’S COUNSEL’S EXPENSES

       71.     This litigation required Berger Montague, Evans Law Firm and Andreozzi

Bluestein LLP to advance significant costs. Because the risk of advancing costs in this type of

litigation is significant, doing so is often cost prohibitive to many attorneys and law firms.

       72.     As of August 18, 2021, Berger Montague expended costs in the amount of

$45,055.56 to prosecute this action, as follows:

                      Expense                               Amount
             Telephone                                            $88.42
             Database Processing and Hosting                   $1,899.30
             Reproduction Costs                                  $142.85
             Transcripts                                       $2,225.83
             Filing, Service Fees and Delivery                    641.76
             Computer Research                                 $8,632.40
             Expert and Consulting Fees                       $17,050.00
             Mediation Fees                                   $14,375.00
                TOTAL                                         $45,055.56

       73.     The expenses incurred by Berger Montague pertaining to this case are reflected in

the books and records of this firm. These books and records are prepared from expense vouchers

and check records and are an accurate record of the expenses incurred. The expenses incurred were

reasonable and necessary to the prosecution of this case.

                                                   24
8:18-cv-00362-JMG-SMB Doc # 117 Filed: 09/01/21 Page 25 of 27 - Page ID # 1177




       74.     As detailed in the attached Evans Declaration (Ex. 2 at ¶ 16), the Evans Law Firm

incurred expenses totaling $2,420.75 in the prosecution of this case. As detailed in the attached

Andreozzi Declaration (Ex. 3 at ¶ 12), Andreozzi Bluestein LLP incurred expenses totaling

$808.77 in the prosecution of this case. In addition, the Burke Smith Law firm incurred a $400.00

expense for Court filing fees in filing the Complaint in this case. See Dkt. 1.

       75.     Accordingly, the total costs incurred by Plaintiff’s Counsel are as follows:

                    Firm                               Total Expenses
         Berger Montague                                      $45,055.56
         Evans Law Firm                                        $2,420.75
         Andreozzi Bluestein LLP                                 $808.77
         Burke Smith Law                                         $400.00
           TOTAL                                              $48,685.08

Collectively, Plaintiff’s Counsel expended to date a total of $48,685.08 in the prosecution of this

case. If approved, Plaintiff’s Counsel intends to only seek reimbursement for the above and for

any additional expenses that collectively total no more than $75,000, which is the maximum

reimbursement provided for in the Preliminary Approval Order and set forth in the Notice to the

Settlement Class. Plaintiff’s Counsel anticipates that the firms may incur some additional expenses

in preparing for the Final Approval Hearing (and potentially attending, if an in-person were to be

held) and in administering and distributing the Settlement.

                               PLAINTIFF’S SERVICE AWARD

       76.     During this litigation, Plaintiff’s Counsel worked closely with the sole named

Plaintiff, Michelle Anderson, in each phase of litigation. Among other things, Ms. Anderson:

assisted Plaintiff’s Counsel in their preparation of pleadings, motions and other papers; conducted

searches for and provided copies of relevant documents in her possession; received case status

updates on behalf of proposed class members; consulted with Plaintiff’s Counsel regarding the


                                                 25
8:18-cv-00362-JMG-SMB Doc # 117 Filed: 09/01/21 Page 26 of 27 - Page ID # 1178




strategy and discovery of this litigation, as well as in connection with the mediation sessions that

lead to the proposed settlement that is now before the Court for final approval.

        77.     Attached as Exhibit 5 is a true and correct copy of a Declaration in support of the

Motion for Fees that was executed by Michelle Anderson, the sole named Plaintiff and Class

Representative, attesting to (Ex. 5, at ¶¶ 5-8):

    a. Ms. Anderson’s assistance in the investigation, preparation and review of the class action

        Complaint filed in this Action and in the predecessor litigation in the Western District of

        New York;

    b. Ms. Anderson’s assistance to Plaintiff’s Counsel, in connection with the three motions to

        dismiss filed by Defendants (that is, including the related New York action from which this

        case stemmed);

    c. Ms. Anderson’s assistance producing documents relevant to her case; and

    d. Ms. Anderson’s work to receive case status updates and consult with Plaintiff’s Counsel

        regarding the strategy and discovery of this litigation, as well as in connection with the

        mediation sessions, spanning multiple months, that lead to the proposed settlement that is

        now before the Court for final approval.

        78.     Throughout this litigation, Ms. Anderson has dedicated the resources and efforts

necessary to act as a steward to protect the interests of absent class members, id. at ¶ 9.

        79.     As attested, Ms. Anderson approved and authorized the proposed Settlement and

requests that the Court grant final approval to the Settlement. She believes that the Settlement is

in the best interests of the Settlement Class, in that it will provide a certain and significant recovery,

which is abundantly fair, reasonable and adequate in the circumstances. Ms. Anderson also support




                                                   26
8:18-cv-00362-JMG-SMB Doc # 117 Filed: 09/01/21 Page 27 of 27 - Page ID # 1179




Plaintiff’s Counsel’s request for attorneys’ fees and reimbursement of costs and expenses. Id. at

¶¶ 10-11.

        80.     In connection with the approval of this Settlement, Plaintiff has authorized

Plaintiff’s Counsel to request a service award for Michelle Anderson, the sole named Plaintiff and

Class Representative in this litigation, in connection with her representation of the Settlement

Class in this action. Id. at ¶ 12.

        81.     Plaintiff’s Counsel strongly and whole-heartedly supports the $6,500 service award

requested for Plaintiff Michelle Anderson in this litigation. Ms. Anderson has been an impetus for

this suit when no other consumer stepped up to take on the responsibilities for leading the

prosecution of this important litigation.


Dated: September 1, 2021                                 /s/ Peter R. Kahana
                                                         Peter R. Kahana
                                                         BERGER MONTAGUE PC
                                                         Counsel for Plaintiff and the
                                                         Settlement Class




                                                27
